Citation Nr: 1438477	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the left leg, to include varicose veins and numbness. 

2.  Entitlement to an initial rating in excess of 10 percent for a bilateral ankle disability. 

3.  Entitlement to an initial rating in excess of 10 percent for bronchial asthma prior to July 6, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1988, from February 1992 to June 1992, and from March 1998 to March 2007. 

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a September 2007 rating decision, the RO, in pertinent part, denied service connection for a varicose vein disorder of the left leg, to include numbness; granted service connection for a bilateral ankle disability and assigned 10 percent evaluations for each side effective April 1, 2007; and granted service connection for bronchial asthma and assigned a noncompensable evaluation effective April 1, 2007.  The Veteran appealed the denial of service connection and for higher initial ratings.

In an April 2008 rating decision, the RO increased the disability evaluation for bronchial asthma to 10 percent disabling, effective April 1, 2007.  In July 2010, the RO increased the evaluation for bronchial asthma to 30 percent disabling effective July 6, 2010.  The Veteran has continued his appeal for higher initial ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2011 and February 2012, the Board remanded the case for additional development.

The Board has reviewed the Veteran's Virtual VA file and has considered any additional records contained therein in the decision below.

The issue of entitlement to service connection for left leg disorder to include numbness and varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 6, 2009, the Veteran's service-connected asthma was treated with an Albuterol inhaler on an as needed basis with FEV1 of 84 percent predicted and FEV1/FCV ratio of 69 percent

2.  Since October 6, 2009, the Veteran's service-connected asthma has been prescribed the use of Albuterol inhaler on a daily basis.

3.  Throughout the appeal period, the Veteran's bilateral ankle disability has been manifested by dorsiflexion that ranged from full to 20 degrees and plantar flexion that ranged from full to 40 degrees, without evidence of symptoms that more nearly approximate moderately severe foot injury.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2009, the criteria for a rating in excess of 10 percent for asthma were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 (2013).

2.  Since October 6, 2009, the criteria for an increased rating of 30 percent, but no higher, for asthma were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 (2013).

3.  The criteria for an initial rating in excess of 10 percent for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.21(b), 4.7, 4.71a, Diagnostic Code 5271 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board most recently in February 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to send the Veteran the supplemental statement of the case (SSOC) of July 2010.  A review of the post-remand record shows that in March 2012, the Appeals Management Center (AMC) sent the Veteran a development letter noting that they were resending a copy of the July 2010 SSOC for the Veteran's review.  The Board notes that while the letter in the record does not include copy of the July 2010 SSOC and the July 2010 SSOC is not listed as one of the enclosures of the letter, the Board assumes a presumption of regularity that the SSOC was included with the letter as stated in the body of the letter.  Moreover, there is no indication in the record that the Veteran replied to the letter stating that he had not received the July 2010 SSOC.  In fact, he submitted a statement in March 2012 following the AMC's letter, with additional evidence and he did not state he had not received the SSOC.  Therefore, the Board determines that the AMC substantially complied with the Board's orders in the February 2012 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification April 2007.  The Board notes that initial rating claims are generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with VA examination examinations.  The Veteran's service treatment records, VA medical records, the VA examinations and the private treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner examined the Veteran, and then provided detailed findings related to the current symptomatology of the Veteran's service-connected bilateral ankle disability and asthma.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2014). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected bilateral ankle disability and asthma.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A. Asthma

The Veteran's bronchial asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602 a 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Under VA's rating procedures, when evaluating pulmonary function tests (PFT's) post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results, in those cases use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Initially, the Board notes that the RO has assigned a staged rating for the service connected asthma.  A rating of 10 percent is in effect prior to July 6, 2010, and 30 percent thereafter.  The Board has reviewed the evidence and agrees that a staged rating is the most appropriate rating in this case; however, the Board disagrees with the effective date assigned for the 30 percent disability rating as will be discussed below.

Service treatment records show that the Veteran was prescribed an Albuterol inhaler two puffs every six hours as needed for asthma symptoms.  

A July 2007 VA examination report noted that the Veteran reported he had asthma related to exercise and weather.  He denied any cough, sputum, hemoptysis or anorexia.  There was dyspnea with exertion after 2 miles.  Results of an August 2007 PFT revealed forced expiratory volume (FEV1) of 84 percent predicted and FEV1/FCV ratio of 69 percent.  There was bronchodilator response.  The interpretation was small airway obstruction, normal volumes and normal diffusion.  

VA outpatient treatment records dated in February 2009 showed that the Veteran was prescribed an Albuterol inhaler to be used as needed.  

Private treatment records dated in September 2009 showed that the Veteran was prescribed an Albuterol inhaler to be used as needed.

VA outpatient treatment records dated on October 6, 2009, showed that the Veteran was prescribed Albuterol inhaler two puffs every six hours.  

Private treatment records dated in November 2009 show the Veteran was prescribed a Qvar inhaler four puffs twice a day.  

A VA PFT of May 2010 revealed FEV1 of 74 percent and FEV1/FEV ration of 64 percent.  There was some bronchodilator response.  The interpretation was mild degree of obstructive ventilator dysfunction with a very modest degree of improvement noted following bronchodilator.  

A July 2010 VA examination report noted that the Veteran was being treated for his asthma with a Proventil inhaler four puffs twice a day to keep his asthma stable.  Albuterol inhaler is prescribed for exacerbations. 

As noted, the Veteran is currently rated as 10 percent disabling prior to July 6, 2010, the date of the most recent VA examination, and 30 percent disabling thereafter.  However, a review of the evidence above showed that a 30 percent is warranted as of October 6, 2009, based on the need of the use of an inhaler on a daily basis.

As noted above, October 6, 2009, is the earliest date which the evidence shows the need for daily use of an inhaler.  Prior to that, the record showed, that inhalers were prescribed on an as needed basis.  Indeed, VA treatment records dated in September 2009 noted that an Albuterol inhaler was prescribed to be used as needed.  

Therefore, the Board finds that a 30 percent disability rating is warranted as of October 6, 2009.  However, prior to October 6, 2009, a disability rating in excess of 10 percent is not warranted.  Indeed, prior to October 6, 2009, the use of inhalers was only on an as needed basis.  Moreover, FEV-1 was not 56- to 70-percent predicted and FEV-1/FVC was not 56 to 70 percent.  

After October 6, 2009, a disability rating in excess of 30 percent is not warranted.  In order to warrant a disability rating in excess of 30 percent, the evidence must show FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  However, the evidence shows an FEV1 of 74 percent and FEV1/FEV ratio of 64 percent.  Moreover, no monthly visits for care of exacerbations or the use of systemic corticosteroids has been shown.  Therefore, a disability rating in excess of 30 percent from October 6, 2009 is not warranted.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Bilateral Ankles

The Veteran is rated as 10 percent disabling for a bilateral ankle disability under Diagnostic Code 5271.

Under Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if "mild" and 20 percent disabling if "marked."  38 C.F.R. § 4.71a.  VA considers normal range of motion of the ankle as 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II.

At a July 2007 VA examination the Veteran reported ongoing pain in both ankles of about a 7 out of 10 with weakness, stiffness, heat redness, instability and lack of endurance.  He noted that exacerbations of the pain at 8 out of 10 occur about once a week every two days.  He is able to function during this time period when he has pain.  He wears ankle braces but does not use assistive devices.  He denied any effects on his activities of daily living.  On examination, the bilateral ankles had range of motion of dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 10 degrees and eversion to 90 degrees.  There was no change in range of motion on repeated use and no weakness or tenderness.  There was pain at the end points of the range of motion.  X-rays were normal with an incidental finding of small moderate sized spur of the posterior volar calcaneus bilaterally.  

Private treatment records dated in May 2009 note the Veteran was seen for complaints of ankle pain for over 20 years with more pain on the left than the right.  He reported that he could not walk well on uneven ground but used an ankle brace to help with support.  Physical examination showed full range of motion on the ankles.  There was an everted stance with almost complete loss of arch.  There was no tenderness on palpation, no edema and no erythema.  The physician noted that radiological evidence showed mild osteoarthritis of the bilateral calcaneonavicular joint and mild tibiotalar degenerative joint disease.  X-rays of the bilateral ankles showed no acute abnormality.  

At a July 2010 VA examination, the Veteran reported that his ankles twisted easily when walking and may swell after walking long or after twisting.  There was no pain or locking or lack of endurance for usual daily standing or walking.  Sometimes he wrapped his ankles with soft braces for support to prevent twisting.  He did not use any medications.  He reported flare-ups caused some decrease in range of motion and function.  He denied any incapacitating episodes.  He also denied any effects on occupation or usual daily activities.  He swam and biked for recreation, although he avoided walking or jogging too much.  On physical examination, range of motion was dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  There was no pain during range of motion or manipulation, no swelling, and no redness or abnormal movement or guarding of movements.  There was normal strength and stability, and there was no decrease on range of motion or function with repetitive use.  X-rays of the bilateral ankles showed no abnormalities.  The diagnosis was recurrent ankle sprains of the bilateral ankles and status post removal of an ossicle of the left ankle.

Collectively, the aforementioned evidence provides no basis for assignment of an initial rating in excess of 10 percent for the bilateral ankles disability.  In this regard, there is no medical evidence of marked limitation of motion of the bilateral ankles, as required for a 20 percent rating pursuant to Diagnostic Code 5271.  Rather, dorsiflexion was at worse to 20 degrees and plantar flexion was at worse to 40 degrees.  The May 2009 private physician stated that the Veteran had full range of motion with no physical impairment.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness nor incoordination noted at any of the examinations.  As such, an initial disability rating in excess of 10 percent pursuant to Diagnostic Code 5271, is not warranted.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints.  None of the examination reports noted any additional loss of range of motion due to pain, fatigue, weakness or incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for initial rating in excess of 10 percent.

Further, there is no medical evidence of arthritis, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274.  The Board acknowledges that the private physician noted a diagnosis of mild degenerative joint disease in May 2009.  However, the accompanying x-ray evidence showed findings of no abnormalities of the bilateral ankles and no degenerative joint disease was noted on the x-rays.  The Board is unable to find the radiographic evidence referenced by the physician in May 2009 showing degenerative joint disease.  Indeed, all of the x-rays accompanying the examination reports of record, including the July 2010 VA examination which post-dates the May 2009 private physician's note, showed no degenerative joint disease.  Therefore, as there is no factual basis found upon which the private physician found degenerative joint disease, the Board finds the diagnosis was based on an erroneous factual basis and will place no probative value on it.

The Board further acknowledges the Veteran's beliefs that his bilateral ankles disability is worse than the 10 percent disability rating currently assigned.  Moreover, the Board accepts that the Veteran is competent to report symptomatology.  However, the Board places greater probative weight on the objective findings noted at the VA and private examinations as these include specific findings as to degrees of ranges of motion.  

Finally, the Board has considered whether a staged rating is appropriate in the present case.  However, the Board finds that the disability picture has remained substantially the same throughout the appeal period and a uniform rating is warranted.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability, right knee patellofemoral pain syndrome, or for right ankle strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected bilateral ankles and asthma are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  It appears that the Veteran is currently employed as noted throughout the medical treatment records and at the most recent VA examination of July 2010 and his testimony at the Board hearing of February 2011.  No hospitalizations in connection with his service-connected asthma and bilateral ankles disabilities have been noted.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Veteran has continued to be employed throughout the appeal period.  As such, consideration of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities under 38 C.F.R. 
§ 4.16(a)-(b) is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). (finding that TDIU is a part of an increased rating or initial rating when such claim is raised by the record).


ORDER

Prior to October 6, 2009, entitlement to rating in excess of 10 percent for asthma is denied. 

Since October 6, 2009, an increased rating of 30 percent for asthma is allowed, subject to the laws and regulations governing monetary awards.

Entitlement to rating in excess of 10 percent for a bilateral ankle disability is denied.


REMAND

The Veteran seeks service connection for a varicose vein disorder of the left leg, to include numbness.  The Board notes that the record does not reflect a diagnosis of varicose veins.  However, in statements and at the hearing, the Veteran has emphasized that he is seeking service connection for numbness of the left leg which he believes is due to varicose veins.  The records reflect a diagnosis of meralgia paresthetica at the July 2007 VA examination.  

In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The rationale appears applicable to this case in that the Veteran has been consistent: he has numbness of the left leg which is due to service.  Therefore, to address this contention, the Board recharacterized the issue as entitlement to service connection or a left leg disorder to include numbness and varicose veins.  

Having done so, the Board finds that additional development is needed prior to deciding the claim.  The Veteran testified at the February 2011 hearing that he experienced numbness on his left during service which occurred when he would have to carry heavy backpacks.  The Veteran is competent to state he experienced numbness on his left leg in service.  Additionally, as noted, there is a current diagnosis of meralgia paresthetica of the left leg.  However, no nexus opinion has been obtained.  On remand, a nexus opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the diagnosed meralgia paresthetica of the left leg.  The claim file, both paper and electronic, should be made available to the examiner for their review.  The examiner must state that a review of the claim files was conducted.  After an appropriate examination of the Veteran, the examiner must provide an opinion as to whether any meralgia paresthetica of the left leg, or any other disorder of the left leg identified, is at least as likely as not due to service.  The examiner should consider the Veteran's reports of numbness of the left leg in service and the fact that the Veteran is competent to report said symptoms.  

A full and complete rationale for any opinion expressed is required, and specific medical principles as they relate to the Veteran must be discussed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Following completion of the above action, readjudicate the Veteran's claim with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


